CUSHMAN, District Judge
(after stating the facts as above).
It clearly appears that all of the claims asserted, not only in the libel in rem, but in both cross-libels in per-sonam, arise directly from the one transaction. The cross-libel of claimant not being limited merely to a set-off of its damage against libelant’s asserted claim, but seeking thereby to recover from libelant the total amount of its alleged damage, claimant is, in so far as the present matter is concerned, in no different situation than though it had brought the suit by libel, instead of cross-libel. By so invoking the admiralty jurisdiction in personam, cross-libelant has submitted to that jurisdiction in this matter.
The exceptions are overruled.